IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

SYLVIA GEAR, MALEKEH K. HAKAML )
PATRICIA GINTER, CLAIRE WHELAN, )
WISCONSIN ALLIANCE FOR RETIRED )
AMERICANS, LEAGUE OF WOMEN
VOTERS OF WISCONSIN,

Plaintiffs,
No. 3:20-cv-00278
Vv.

)
)
)
)
)
)
)
DEAN KNUDSON, JULIE M. GLANCEY, )
ROBERT F. SPINDELL, JR.,MARK L. )
THOMSEN, ANN S. JACOBS, MARGE _ )
BOSTELMANN, in their official capacity)
as members of the Wisconsin Election )
Commission, MEAGAN WOLFE, inher _)
official capacity as the Administrator of the )
Wisconsin Elections Commission, )
)

)

)

Defendants.

 

DECLARATION OF NEIL ALBRECHT

I, Neil Albrecht, hereby declare:

I make this declaration based on my personal knowledge and if called to testify I could and
would do so competently as follows.

1. My name is Neil Albrecht. I am the Executive Director of the City of Milwaukee
Election Commission (“the Commission’).

2. Currently, the Commission has received approximately 450 absentee ballots that
lack a witness signature on the certification envelopes. These ballots have been segregated in a
separate bin.

3. Under existing Wisconsin law, these ballots will be rejected and not count, absent

a change in the law or a court order.
I declare under penalty of perjury that the foregoing is true and correct.

Executed this 31 day of March, 2020.

WV

 
